In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2732
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MONTRELL MCSWAIN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
           No. 05-cr-50082 — Philip G. Reinhard, Judge.
                     ____________________

  ARGUED OCTOBER 26, 2021 — DECIDED FEBRUARY 11, 2022
               ____________________

   Before FLAUM, ST. EVE, and KIRSCH, Circuit Judges.
    FLAUM, Circuit Judge. In 2007, defendant-appellant Mon-
trell McSwain was sentenced for a two-count conviction:
Count 1, for conspiring to distribute and to possess with in-
tent to distribute more than one kilogram of heroin and more
than ﬁfty grams of cocaine base, in violation of 21 U.S.C.
§§ 846 and 841(a)(1), (b)(1)(A)(i), (b)(1)(A)(iii), and Count 19,
for possession of a ﬁrearm in furtherance of a drug traﬃcking
crime in violation of 18 U.S.C. § 924(c)(1)(A). McSwain
2                                                 No. 20-2732

received an enhanced penalty based on a 1999 Illinois felony
conviction for possession with intent to deliver cocaine. As a
result, McSwain faced an enhanced minimum sentence of
twenty years for the conspiracy count. A few years after
McSwain’s sentencing, Congress passed the Fair Sentencing
Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372, which pro-
spectively reduced the amount and kind of punishment for
crack cocaine convictions. Having been sentenced well before
the Fair Sentencing Act’s enactment date, McSwain was not
eligible for reduced sentencing under the Fair Sentencing Act
at that time.
   Despite his initial ineligibility, more than a decade after
McSwain’s sentencing, the First Step Act of 2018, Pub. L. No.
115–391, 132 Stat. 5194, created an avenue for those sentenced
before August 3, 2010, to seek retroactive application of the
Fair Sentencing Act. Section 404(b) of the First Step Act au-
thorizes—but does not require—district courts to reduce the
punishment for crack cocaine oﬀenses that occurred prior to
August 3, 2010, using the Fair Sentencing Act’s shorter sen-
tences. Section 404(c) carves out as ineligible for reduction
those whose sentences were imposed or reduced in accord-
ance with amendments to sections 2 and 3 of the Fair Sentenc-
ing Act, or whose previous § 404 motions were denied after a
complete review on the merits.
    McSwain ﬁled a motion for relief on September 23, 2019,
under the First Step Act. His motion was denied on August
25, 2020. McSwain now challenges the district court’s ambig-
uous denial of his motion for relief under the First Step Act,
which reasoned he was “not legally eligible for relief … be-
cause he was speciﬁcally found guilty of a quantity of heroin
that qualiﬁed him for a mandatory minimum sentence.” Two
No. 20-2732                                                    3

issues are raised on appeal: ﬁrst, whether a defendant whose
original conviction was for a multi-drug conspiracy that in-
cluded cocaine base and another substance is eligible for re-
sentencing under § 404 of the First Step Act, and second,
whether the district court here abused its discretion in deny-
ing McSwain’s motion for relief under the First Step Act.
    Accepting the parties’ newly uniﬁed position that
McSwain’s multi-drug conspiracy is eligible for First Step Act
relief, we now vacate the district court’s judgment and re-
mand so that the district court may explicitly exercise its dis-
cretion concerning McSwain’s request for resentencing.

                      I.   Background

    After a jury trial, McSwain was convicted under 21 U.S.C.
§ 846 for conspiring to distribute one kilogram or more of her-
oin, in violation of 21 U.S.C. § 841(b)(1)(A)(i), and 50 grams or
more of cocaine base, in violation of 21 U.S.C.
§ 841(b)(1)(A)(iii).
    With respect to the conspiracy count, the initial presen-
tence investigation report calculated a base offense level of 36,
but the district court took a “conservative” approach and re-
duced his base offense level to 32 at his sentencing hearing.
McSwain was classified as having a criminal history category
of VI. As the report indicates, and the district court confirmed
at sentencing, McSwain’s prior Illinois cocaine conviction
subjected him to a mandatory minimum of 240 months on the
conspiracy charge. Based on the district court’s findings at
sentencing, McSwain’s guidelines range was 210 to 262
months for the conspiracy count. On October 17, 2007, the dis-
trict court judge sentenced McSwain to a total imprisonment
term of 300 months: 240 months, the mandatory minimum,
4                                                   No. 20-2732

for the conspiracy-to-distribute-drugs conviction and 60
months consecutive to count one for a second conviction not
relevant on appeal.
     Moving past McSwain’s unsuccessful efforts to obtain ap-
pellate and post-conviction relief, we arrive at the present
First Step Act issues. Because the intersection of the briefing
schedule in this case and the timing of our decisions in related
cases is important for this appeal, we outline it in some detail.
McSwain filed a pro se motion on September 23, 2019, for re-
lief under the First Step Act. The district court extended the
filing deadlines for this case and gave the government until
March 31, 2020, to respond to McSwain’s motion. Due to the
COVID-19 pandemic, the Northern District of Illinois issued
a series of pandemic-related general orders, granting in total
a 77-day filing extension. The district court docket does not
show the issuance of any orders clarifying relevant briefing
deadlines for this case, indicate that the general orders were
mailed to McSwain in his capacity as a pro se litigant, or me-
morialize any response to McSwain’s request for a copy of the
government response to his First Step Act motion. The gov-
ernment’s response to McSwain’s motion was ultimately filed
on June 16, 2020.
    As discussed below, our opinion in United States v. Ruth,
966 F.3d 642, 649–50 (7th Cir. 2020), holding that the Illinois
statute covering positional isomers of cocaine is broader than
the federal definition of cocaine and thus cannot serve as a
predicate controlled substance offense for the statutory en-
hancement yielding a mandatory minimum under 21 U.S.C.
§ 841(b)(1)(C), was published on July 20, 2020. Shortly there-
after, our opinion in United States v. Corner, 967 F.3d 662, 665
(7th Cir. 2020) (per curiam), expanding on the procedures of
No. 20-2732                                                      5

First Step Act motion review, was published on July 24, 2020.
The district court’s denial of McSwain’s motion for relief un-
der the First Step Act was published on August 25, 2020, but
it did not discuss Ruth or Corner.
    McSwain now appeals the district court’s denial of his
First Step Act § 404(b) motion.

                      II.    Discussion

    On appeal, McSwain argues that the district court proce-
durally erred in its review of his First Step Act § 404(b) mo-
tion. “We review the discretionary denial of a sentence-reduc-
tion motion for an abuse of discretion.” United States v.
Fowowe, 1 F.4th 522, 526 (7th Cir. 2021). On the other hand, we
review questions of statutory interpretation and proper sen-
tencing procedures de novo. Id. (citing United States v. Hudson,
967 F.3d 605, 609 (7th Cir. 2020) (statutory interpretation) and
United States v. Conley, 777 F.3d 910, 913 (7th Cir. 2015) (sen-
tencing procedures)).
    In relevant part, § 404(b) of the First Step Act of 2018 states
that “[a] court that imposed a sentence for a covered offense
may, on motion of the defendant, … impose a reduced sen-
tence as if sections 2 and 3 of the Fair Sentencing Act of 2010
… were in effect at the time the covered offense was commit-
ted.” Section 404(a) defines a “covered offense” as “a violation
of a Federal criminal statute, the statutory penalties for which
were modified by section 2 or 3 of the Fair Sentencing Act …
that was committed before August 3, 2010.” Section 404(c) es-
tablishes that the decision whether to reduce a defendant’s
sentence, and by how much, is a decision committed to the
discretion of the district court. Corner, 967 F.3d at 665 (under-
scoring that sentence reduction under § 404 is discretionary).
6                                                    No. 20-2732

     Sentence reduction under § 404 is a two-step inquiry.
“First, a judge considering a motion for a reduced sentence
under the First Step Act is faced with the question of whether
the defendant is eligible for a sentence reduction. [Second,]
[i]f the defendant is eligible, then the court faces the question
of whether it should reduce the sentence.” Hudson, 967 F.3d at
610. We now turn to the district court’s finding at each stage
of the required analysis.
       A. Step 1: Eligibility
    The district judge is first tasked with determining a de-
fendant’s sentence-reduction eligibility under § 404. Hudson,
967 F.3d at 610. In this case, the district court stated: “Because
defendant is eligible for relief under the First Step Act as to at
least part of his conviction, the court will analyze his motion
for relief with discretion to potentially resentence him as if he
had been sentenced under the Fair Sentencing Act.” How-
ever, the district court went on to hold that the “defendant
[was] not legally eligible for relief under the First Step Act.”
The district court determined that McSwain did not “actually
qualify for relief because he was specifically found guilty of a
quantity of heroin that qualified him for a mandatory mini-
mum sentence,” and “heroin is not part of the relief now
available under the Fair Sentencing Act[].” In sum, the district
court—despite including language more appropriately situ-
ated in the second discretionary step of this analysis—dis-
qualified McSwain as ineligible. Both parties now agree that
this ineligibility determination (whether as an inadvertent use
of a legally significant term or as an actual conclusion as to
Step 1) was in error.
    Whether a conviction amounts to a “covered offense” is a
statutory interpretation determination we review de novo.
No. 20-2732                                                      7

Hudson, 967 F.3d at 609. The rule governing interplay between
the First Step Act and multi-drug conspiracies in our Circuit
has not been firmly established, but caselaw from our sister
circuits is instructive. In our Circuit, Hudson establishes that
when a defendant has been sentenced for two crimes, only
one of which is covered by the First Step Act, “a district judge
has discretion to revise the entire sentencing package.” United
States v. Hible, 13 F.4th 647, 652 (7th Cir. 2021) (citing Hudson,
967 F.3d at 610). Beyond our Circuit, the emerging caselaw
supports the conclusion that defendants in McSwain’s situa-
tion are eligible, at least at Step 1’s threshold inquiry, for dis-
cretionary sentence reduction. See United States v. Reed, 7 F.4th
105, 107–08 (2d Cir. 2021) (“In light of the statutory language
in Section 404, we hold that [defendant’s] multi-object con-
spiracy conviction, with a crack cocaine object that included a
drug-quantity element triggering the statutory penalties set
forth in 21 U.S.C. § 841(b)(1)(A), qualifies as a ‘covered of-
fense’ eligible for a sentence reduction pursuant to the First
Step Act.”); United States v. Spencer, 998 F.3d 843, 845–47 (8th
Cir. 2021) (“The First Step Act does not require [a showing]
that the Fair Sentencing Act reduced [defendant’s] penal-
ties.”); United States v. Winters, 986 F.3d 942, 948–50 (5th Cir.
2021) (“In the case of a multi-object offense, the argument that
eligibility requires that there be a change in the statutory
range resulting from considering all objects of the conspiracy
is adding language to what Congress stated in simple
terms.”); United States v. Taylor, 982 F.3d 1295, 1300–01 (11th
Cir. 2020) (“[T]he ‘statutory penalties for’ an offense involving
one of the crack-cocaine drug-quantity elements previously
specified in the federal drug-trafficking statute ‘were modi-
fied by’ § 2 of the Fair Sentencing Act, even if the movant ul-
timately would be subject to the same statutory sentencing
8                                                     No. 20-2732

range as a consequence of another drug-quantity element of
the offense.”); United States v. Gravatt, 953 F.3d 258, 263–64
(4th Cir. 2020) (explaining the First Step Act still applies to
convictions involving other substances so long as the conspir-
acy included cocaine base); United States v. Barrio, 849 F.
App’x 762, 764 (10th Cir. 2021) (affirming that a conspiracy
conviction involving both crack cocaine and powder cocaine
was a “covered offense” within the meaning of § 404(a) of the
First Step Act). In this Circuit, “[w]e do not create conflicts
among the circuits without strong cause.” Mayer v. Spanel Int’l
Ltd., 51 F.3d 670, 675 (7th Cir. 1995).
    The government initially argued that McSwain was not
convicted of a covered offense and therefore was not eligible
for relief under § 404. The government has since reexamined
its position, as noted in supplemental briefing. Pointing to the
Supreme Court’s recent decision in Terry v. United States, 141
S. Ct. 1858, 1862–63 (2021), and the growing number of circuit
courts ruling against the government’s previous position, the
government now advances the position that conspiracy to
traffic crack cocaine in violation of 21 U.S.C. § 841(b)(1)(A)(iii)
is a covered offense, “even if another object of the conspiracy
triggered the same statutory penalty range.”
    We accept the government’s concession that McSwain has
satisfied Step 1 and move to Step 2. See Krieger v. United States,
842 F.3d 490, 499 (7th Cir. 2016) (noting that the Court of Ap-
peals is “not bound to accept the government’s concession
when the point at issue is a question of law” but may do so
when “that concession seems apt”).
No. 20-2732                                                            9

        B. Step 2: Exercise of Discretion
   Once the eligibility hurdle is cleared, the district judge is
next tasked with “undertak[ing] a complete review” of de-
fendant’s First Step Act motion. Shaw, 957 F.3d at 743 (internal
quotation marks omitted). Even if we read the district court’s
ambiguous opinion to find eligibility at Step 1 and instead
deny relief at Step 2, the district court did not undertake a
complete review, having deemed “[n]o further analysis is
warranted” after announcing its erroneous conclusion that
McSwain was “not legally eligible for relief under the First
Step Act” based on his heroin conviction.
    With respect to statutory minimums, “a district court rul-
ing on a § 404(b) motion … must begin by recalculating the
statutory minimum and maximum that would have applied
had §§ 2 and 3 of the Fair Sentencing Act been in effect at the
time the movant was originally convicted.” Fowowe, 1 F.4th at
529. Failure to consider lower statutory penalties presently
applicable constitutes procedural error. Id. Additionally,
while district courts must consider lowered statutory mini-
mums, they are authorized—but not required—to apply in-
tervening judicial decisions when exercising discretion to re-
duce a petitioner’s sentence under the First Step Act § 404(b).
Id. at 534. Since a district court is not required to do so, there
is no procedural error in declining to apply intervening judi-
cial decisions. Id.
   Turning to the district court’s decision in this case, we note
that the district court did mention McSwain’s
§ 841(b)(1)(A)(iii) statutory penalty range. 1 The court,


    1 Looking to McSwain’s supplemental filing, we do not read our re-
cent opinion in United States v. Blake, 22 F.4th 637 (7th Cir. 2022) (per
10                                                            No. 20-2732

however, was silent as to the impact of intervening caselaw—
United States v. Ruth—that was published a month prior to its
denial of McSwain’s motion. If the district court had consid-
ered this intervening decision, Ruth had the potential to dis-
qualify McSwain’s 1999 Illinois state conviction as a predicate
controlled substance offense. Thus, the statutory enhance-
ment under 21 U.S.C. § 841(b)(1)(A) would not have applied,
and no statutory mandatory minimum would have been at
play—a change separate and apart from any concerns that the
First Step Act did not affect heroin convictions. Although the
district court noted that “[t]he statutory penalty for an offense
involving one kilogram or more of heroin (after being con-
victed of a prior drug offense) was 20 years to life imprison-
ment,” the disqualification of the prior drug offense in ques-
tion would have radically changed the sentencing landscape.




curiam), as particularly helpful. In Blake, we reversed the district court’s
decision that resentencing was not warranted under Step 2 of the First Step
Act analysis, because the court had bypassed recalculating the defendant’s
statutory minimum and maximum. Id. at 640–41. Distinguishable from the
facts before us, Blake involved an error in the presentence investigation
report and a resultant drug quantity overestimation. The recalculation of
the applicable sentencing range at issue was mandatory due to the opera-
tion of the Fair Sentencing Act and First Step Act—not based on interven-
ing decisions from this Court. Id. By contrast, in this case, it appears that
McSwain may only avoid his heroin-based mandatory minimum if the
district court—in its discretion—applies intervening caselaw. Incorporat-
ing the reasoning found in Blake, “Fowowe does not require courts to apply
intervening precedent when deciding First Step Act motions,” and
“[t]herefore, the court’s failure to do so alone could not be reversible error
under any standard of review.” Id. at 643. Any argument counseling re-
versal for failure to recalculate guidelines based solely on intervening
caselaw runs afoul of our holding in Fowowe.
No. 20-2732                                                          11

    As this Court recently noted in Fowowe, we authorize, but
do not require, district courts to apply intervening judicial de-
cisions when exercising their discretion to reduce a peti-
tioner’s sentence under the First Step Act § 404(b). 1 F.4th at
534. Shortly after our decision in Fowowe, the Supreme Court
granted certiorari in United States v. Concepcion, 991 F.3d 279
(1st Cir. 2021). The question under consideration by the Su-
preme Court overlaps almost entirely with Fowowe: Whether,
when deciding if it should “impose a reduced sentence” on
an individual under Section 404(b) of the First Step Act of 2018
a district court must or may consider intervening legal and
factual developments. 142 S. Ct. 54 (2021). 2
    Open question before the Supreme Court aside, the law as
it currently stands in this Circuit dictates our conclusion that
the district court’s decision not to apply intervening judicial
decisions (such as Ruth) falls shy of procedural error, and thus
in and of itself does not lead us to conclude that the district
court abused its discretion. See Fowowe, 1 F.4th at 527–28. The
district court’s decision not to exercise discretion—apparently
because it thought it had no such discretion to exercise—does,
however, amount to an abuse of discretion. Here, it is unclear
whether the district court was aware it had the authority to
consider intervening judicial decisions, should it wish to. Cur-
sorily stating that a heroin-related mandatory minimum ren-
ders McSwain legally ineligible for relief amounts to “non-ex-
ercise of discretion” that is “itself an abuse of discretion.” Id.
at 527 (quoting Corner, 967 F.3d at 666); see also Concepcion, 991
F.3d at 292 (Barron, J., dissenting) (“The majority finds no
abuse of discretion in this case. But it is a classic abuse of


   2   The Supreme Court heard oral arguments on January 19, 2022.
12                                                   No. 20-2732

discretion for a district court to decline to exercise the discre-
tion that it legally possesses because it mistakenly believes
that it lacks that discretion as a matter of law.”). The district
court’s exercise of discretion will necessarily include the con-
siderations raised on appeal about pro se litigants, waiver,
and the extraordinary circumstances surrounding the swift
onset of COVID-19. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (noting pro se pleadings are entitled to liberal construc-
tion); Dixon v. Chrans, 986 F.2d 201, 203 (7th Cir. 1993) (noting
that while this Court does not “routinely spare[] pro se liti-
gants from the same waiver rules attorneys face,” the Court
does take into account “special procedural posture[s]”).
    We agree with McSwain’s position on appeal that it is un-
clear what the district court’s ultimate basis for its ruling
was—Step 1 or Step 2. We conclude the district court’s finding
that McSwain was “ineligible” under the First Step Act was
an error justifying remand and therefore remand this case to
the district court to exercise its discretion—especially in light
of the district court’s own characterization that “[n]o further
analysis was warranted” after it found McSwain ineligible for
relief. Resentencing under the First Step Act for eligible de-
fendants is “wholly discretionary,” a framework that rejects
an abdication of such discretion. See Concepcion, 991 F.3d at
289–90.

                     III.   Conclusion

   For the reasons explained above, we VACATE the district
court’s judgment and REMAND for further proceedings.